UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7611



UNITED STATES OF AMERICA,

                                               Petitioner - Appellee,

          versus


CLINTON GREEN, a/k/a Blue,

                                              Respondent - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-95-97; CA-03-395-2)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton Green, Appellant Pro Se. Monica Kaminski Schwartz, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clinton Green appeals the district court’s order denying

relief on his motion for modification of sentence, 18 U.S.C. § 3582

(2000).   Our review of the record and the district court’s opinion

adopting the recommendation of the magistrate judge discloses no

reversible error.   Accordingly, we affirm on the reasons stated by

the district court. See United States v. Green, Nos. CR-95-97; CA-

03-395-2 (S.D.W. Va. Sept. 18, 2003).   We grant Green’s motion to

proceed in forma pauperis, deny as unnecessary his motion for a

certificate of appealability, and deny his motion to remand and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -